—In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Huttner, J.), dated August 28, 1995, as denied their motion for summary judgment dismissing the complaint.Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.There is an issue of fact as to whether the plaintiff sustained a "serious injury” within the meaning of Insurance Law § 5102 (d). The doctor’s affirmation submitted in opposition to the defendants’ motion for summary judgment stated that, upon examination of the cervical and lumbar spine regions, the doctor determined that the plaintiff suffered "restrictions of motion due to the pain caused by this accident”. The doctor quantified those limitations (cf., Wilkins v Cameron, 214 AD2d 557), and asserted that the plaintiff’s injuries were "permanent” (see, Jackson v United Parcel Serv., 204 AD2d 605). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ. concur.